 



Exhibit 10.1
AMENDED AND RESTATED GAS PROCESSING CONTRACT

BETWEEN
KINDER MORGAN TEXAS PIPELINE, L.P. AND
COPANO PROCESSING, L.P.
FEBRUARY 1, 2006
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED GAS PROCESSING CONTRACT
BETWEEN
KINDER MORGAN TEXAS PIPELINE, L.P.
AND
COPANO PROCESSING, L.P.
TABLE OF CONTENTS

                  ARTICLE 1. — DEFINITIONS     2  
 
  1.1.   Words and Terms     2   ARTICLE 2. — CERTAIN OBLIGATIONS OF THE PARTIES
    5  
 
  2.1.   Commitments of the Parties     5  
 
  2.2.   Bypass; Suspension of Processing     5  
 
  2.3.   Hydrocarbon Dew Point Control     5  
 
  2.4.   Termination of KMTP Conditioning and Blending Fees     6  
 
  2.5.   Entitlement to Products; Replacement of PTR.     6  
 
  2.6.   Copano Contract Gas     6   ARTICLE 3. — ALLOCATION OF INLET GAS     6
 
 
  3.1.   KMTP Information     6  
 
  3.2.   KMTP Gas Calculations     7   ARTICLE 4. — DETERMINATION OF THE
PROCESSING MARGIN     7   ARTICLE 5. — PAYMENTS     8  
 
  5.1.   Payments by Copano     8  
 
  5.2.   Payments by KMTP     8  
 
  5.3.   Processing Payment - PCL Gas     8   ARTICLE 6. — PRESSURES     9  
 
  6.1.   Delivery Pressure     9  
 
  6.2.   Pressure Drop     9   ARTICLE 7. — CONTENT TESTS     9  
 
  7.1.   Sampling     9  
 
  7.2.   Notices of Tests     9  
 
  7.3.   Btu Content     9   ARTICLE 8. – PRODUCT AND PTR ALLOCATION     10  
 
  8.1.   Procedures for Allocating Products and PTR     10   ARTICLE 9. —
RESIDUE GAS REDELIVERY     10  
 
  9.1.   Residue Gas Allocation to KMTP Gas     10  
 
  9.2.   Transfer of Custody and Responsibility for Residue Gas     10  
 
  9.3.   Residue Gas Volumes     10   ARTICLE 10. — MAKE-UP OF PTR     10  
 
  10.1.   Obligation     10  
 
  10.2.   PTR Make-up Gas Balancing     10  
 
  10.3.   Notice of Volumes     11  

 



--------------------------------------------------------------------------------



 



                  ARTICLE 11. — MEASUREMENT     11  
 
  11.1.   Assumed Atmospheric Pressure     11  
 
  11.2.   Unit of Volume     11  
 
  11.3.   Adjustment for Supercompressibility     12  
 
  11.4.   Determination of Heating Value     12  
 
  11.5.   Determination of Flowing Temperature     12  
 
  11.6.   Determination of Specific Gravity     13   ARTICLE 12. — MEASURING
EQUIPMENT AND TESTING     13  
 
  12.1.   Equipment     13  
 
  12.2.   Calibration and Tests of Meters     14  
 
  12.3.   Access to Meters and Records     14  
 
  12.4.   Correction of Metering Errors     15  
 
  12.5.   Failure of Meters     15  
 
  12.6.   Check Measuring Equipment     15  
 
  12.7.   New Measurement Techniques     15  
 
  12.8.   Liquid Measurement     16   ARTICLE 13. — QUALITY     16  
 
  13.1.   Gas Quality Specifications     16  
 
  13.2.   Testing     17  
 
  13.3.   Failure to Meet Quality Specifications     18   ARTICLE 14. —
ACCOUNTING     18  
 
  14.1.   Statements     18  
 
  14.2.   Payments     18  
 
  14.3.   Auditing     18  
 
  14.4.   Failure to Pay     18   ARTICLE 15. — FORCE MAJEURE     19  
 
  15.1.   Definition     19  
 
  15.2.   Strikes and Lockouts     20  
 
  15.3.   Plant Loss     20   ARTICLE 16. — TAXES     20  
 
  16.1.   Taxes     20   ARTICLE 17. — LIABILITY; TITLE AND WARRANTIES     20  
 
  17.1.   Transfer of Custody of and Responsibility For Gas     20  
 
  17.2.   Title to Products     21  
 
  17.3.   Title to PTR     21  
 
  17.4.   Liability     21  
 
  17.5.   Warranties     21   ARTICLE 18. — SUCCESSORS AND ASSIGNS     21  
 
  18.1.   Binding of Terms     21  
 
  18.2.   Conditions     21  
 
  18.3.   Pledged Rights     21   ARTICLE 19. — NOTICES     22  
 
  19.1.   Addresses     22  

ii



--------------------------------------------------------------------------------



 



                  ARTICLE 20. — TERM     23  
 
  20.1.   Term     23   ARTICLE 21. — MISCELLANEOUS     23  
 
  21.1.   Upstream Processing     23  
 
  21.2.   Indemnity     24  
 
  21.3.   Waiver     24  
 
  21.4.   Performance     24  
 
  21.5.   Drafting     24  
 
  21.6.   Headings     25  
 
  21.7.   Third Party Beneficiaries     25  
 
  21.8.   Prior Contract     25  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED GAS PROCESSING CONTRACT
BETWEEN
KINDER MORGAN TEXAS PIPEINE, L.P.
AND
COPANO PROCESSING, L.P.
     THIS AMENDED AND RESTATED GAS PROCESSING CONTRACT, made and entered into as
of February 1, 2006 (the “Effective Date”), by and between KINDER MORGAN TEXAS
PIPELINE, L.P. (“KMTP”) and COPANO PROCESSING, L.P. (“COPANO”).
W I T N E S S E T H:
     WHEREAS, COPANO owns and operates a natural gas processing plant known as
the Houston Central Plant located in the O.K. Winn and Francis Mayhar Surveys,
Colorado County, Texas (the “Plant”), and
     WHEREAS, KMTP owns and operates a 30-inch pipeline system extending from
the vicinity of Laredo, Texas, to the Plant (said pipeline system and any
extensions and loops thereof shall be referred to herein as the “KMTP Line”);
and
     WHEREAS, COPANO and/or its Affiliates (defined below) own natural gas
pipeline facilities that deliver gas into the KMTP Line (the “Copano Pipeline
Facilities”) which gas is delivered to the Plant for Processing (all such gas so
delivered from the Copano Pipeline Facilities shall be referred to herein as
“Copano Pipeline Gas”); and
     WHEREAS, subject to KMTP’s written consent, COPANO and/or its Affiliates
(as defined below) may enter into gas Processing or gas conditioning
arrangements with producers or other third parties delivering gas to the KMTP
Line pursuant to which COPANO shall have the right to Process or condition gas
produced, delivered or supplied by such third parties (such gas may be referred
to herein as “Copano Contract Gas”, and together with the Copano Pipeline Gas,
shall be referred to herein as “Copano Gas”); and
     WHEREAS, KMTP transports certain quantities of Gas other than Copano Gas
(“KMTP Gas”) in the KMTP Line that is delivered to the Plant and desires that
such gas be Processed in the Plant, and
     WHEREAS, COPANO desires to Process the KMTP Gas for KMTP, and
     WHEREAS, COPANO and KMTP are parties to that certain Amended and Restated
Gas Processing Contract entered into as of

 



--------------------------------------------------------------------------------



 



January 1, 2004 which provides for the Processing of Gas by COPANO at the Plant
(the “2004 Gas Processing Agreement”), and
     WHEREAS, COPANO and KMTP desire to amend and restate the 2004 Gas
Processing Agreement in its entirety to: (i) revise the hydrocarbon dew point
specifications, and (ii) effectuate certain other amendments and modifications
as provided herein,
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and benefits contained herein, KMTP and COPANO hereby agree as
follows:
ARTICLE 1. — DEFINITIONS
     1.1. Words and Terms
     Unless the context indicates a different meaning, the following words and
terms shall have the meanings set out below:
     “2004 Gas Processing Agreement” has the meaning set forth in the recitals
above.
     “Affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person. The term control means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
     “Alternate Redelivery Point” means the flange or weld on the downstream
side of the emergency shut—down valve installed downstream of the Plant at the
point of connection to any pipeline connected to the Plant as of the Effective
Date other than the KMTP pipeline.
     “Btu” means British thermal unit.
     “Business Day” means a day other than a Saturday, Sunday or legal holiday
for commercial banks under either the laws applicable to national banking
associations or those applicable to Texas state chartered banks.
     “COPANO” has the meaning set forth in the preamble.
     “Copano Contract Gas” has the meaning set forth in the recitals above.
     “Copano Gas” has the meaning set forth in the recitals above.
     “Copano Pipeline Facilities” has the meaning set forth in the recitals
above.

2



--------------------------------------------------------------------------------



 



     “Copano Pipeline Gas” has the meaning set forth in the recitals above.
     “Creditor Party” has the meaning set forth in Section 14.2.
     “Day” means a period beginning at 9:00 a.m. (local time) on a calendar day
and ending at 9:00 a.m. (local time) on the next succeeding calendar day. The
date of a Day shall be that of its beginning.
     “Debtor Party” has the meaning set forth in Section 14.2.
     “Delivery Point” means the flange or weld on the upstream side of the
emergency shut—down valve installed upstream of the Plant.
     “Effective Date” has the meaning set forth in the preamble above.
     “Gas”, as used herein, means natural gas, as produced in its natural state
from oil wells or from gas wells or gas condensate wells.
     “GPM” means the amount of gallons of ethane and/or heavier Products per
Mcf.
     “Inlet Gas” means all Gas delivered into the Plant from the KMTP Line,
being the Copano Gas and the KMTP Gas.
     “KMTP” has the meaning set forth in the preamble.
     “KMTP Gas” has the meaning set forth in the recitals above.
     “KMTP Line” has the meaning set forth in the recitals above.
     “Mcf” means one thousand (1,000) cubic feet, and “MMcf” means one million
(1,000,000) cubic feet.
     “MMBtu” means one million (1,000,000) Btu.
     “Month” means a period beginning at 9:00 a.m. (local time) on the first day
of a calendar month and ending at 9:00 a.m. (local time) on the first day of the
next succeeding calendar month.
     “Payment Date” has the meaning set forth in Section 14.2.
     “PCL” or “Process Confirmation Letter” has the meaning set forth in
Section 5.3.
     “PCL Gas” means that portion of the KMTP Gas that is processed under a PCL.

3



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.
     “Plant” has the meaning set forth in the recitals above.
     “Process” or “Processing” means the processing of Gas for the recovery of
liquefiable hydrocarbons and/or the control of hydrocarbon dew point.
     “Processing Margin” has the meaning set forth in Article 4.
     “Production Month” has the meaning set forth in Section 3.1.
     “Products” means commercial products fractionated either in the Plant or
elsewhere, including, but not limited to, condensate, natural gasoline, butane,
isobutane, propane and ethane.
     “Psia” means pounds per square inch absolute.
     “Psig” means pounds per square inch gauge.
     “PTR” means plant thermal reduction, that is, the amount (expressed in
MMBtu) by which Inlet Gas is reduced by reason of shrinkage (including recovered
condensate), fuel, flares and other losses in the Plant during operations.
     “PTR Make-up Gas” has the meaning set forth in Section 10.1.
     “Residue Gas” means the Gas remaining at the outlet of the Plant after the
reduction of Inlet Gas by PTR.
     “Residue Gas Redelivery Point” means the flange or weld on the downstream
side of the emergency shut—down valve installed downstream of the Plant and
connecting to KMTP’s pipeline.
     “Ship Channel Index” means the Index published in Inside F.E.R.C.’s Gas
Market Report for the first of each month under the heading “Market Center
Spot-Gas Prices,” subheading “East Texas, Houston Ship Channel” or if Inside
F.E.R.C.’s Gas Market Report ceases to be published or fails to publish said
index price, an alternative index price that is comparable selected by the
parties.

4



--------------------------------------------------------------------------------



 



ARTICLE 2. — CERTAIN OBLIGATIONS OF THE PARTIES
     2.1. Commitments of the Parties
     Subject to the terms and conditions herein, KMTP agrees to deliver or cause
to be delivered to COPANO at the Delivery Point all of the Gas in the KMTP Line
available for delivery at the Delivery Point. COPANO shall have the exclusive
right and option to Process all such Gas in the Plant.
     Notwithstanding the foregoing, KMTP shall have the right to require COPANO
to bypass the Plant with all or part of the Inlet Gas during any period in which
the threat of hurricanes or freezing weather in the U. S. Gulf Coast area is
imminent, present or recent, if, in KMTP’s sole opinion, such Inlet Gas is
needed to fulfill KMTP’s contract obligations. During such period, to the extent
of such bypass, the payment obligations of the parties hereto under Article 5,
and COPANO’s performance obligations under Section 2.3 shall be deemed suspended
and waived by both KMTP and COPANO.
     2.2. Bypass; Suspension of Processing.
     Subject to the provisions of the immediately succeeding sentence, COPANO
shall have the right to: (i) bypass the Plant with all or a portion of the KMTP
Gas, (ii) suspend processing, or (iii) suspend or curtail the operation of the
Plant at any time and from time to time during the term of this Agreement.
However, notwithstanding such bypass, suspension or curtailment, unless such
bypass, suspension or curtailment is the result of force majeure or KMTP’s
request to bypass the KMTP Gas: (i) each of the parties hereto shall continue to
pay the amounts it is required to pay under Article 5 hereof; and (ii) COPANO
shall condition Gas hereunder as required by Section 2.3.
     2.3. Hydrocarbon Dew Point Control.
     Upon execution of this Agreement, COPANO shall promptly commence design and
construction of an additional electric propane refrigeration compressor to be
located at the Plant. COPANO anticipates that said refrigeration compressor will
be operational within 180 days. Until said refrigeration compressor is
operational, COPANO shall condition Gas delivered to the Plant such that all Gas
in the KMTP Line immediately downstream of the Plant shall have a hydrocarbon
dew point no greater than ** degrees (**º) Fahrenheit at the pressures existing
in the KMTP Line from time to time. After said refrigeration compressor is
operational, COPANO shall condition Gas delivered to the Plant such that all Gas
in the KMTP Line immediately downstream of the Plant shall have a cricondentherm
hydrocarbon dew point no greater than ** degrees (**º) Fahrenheit. COPANO shall
provide such gas conditioning service by any means it determines, including but
not limited to the Processing of a partial quantity of Inlet Gas sufficient to
enable it to meet the specifications set out above. Notwithstanding the
foregoing, COPANO shall not be obligated to

5



--------------------------------------------------------------------------------



 



Process more than a total of 550 MMcf of Gas per day. If the volume of Gas
delivered by KMTP to the Plant exceeds 550 MMcf per day, COPANO may, but shall
not be obligated to Process volumes in excess of 550 MMcf per day. In such case,
the hydrocarbon dew point of Gas in the KMTP Line immediately downstream of the
Plant may exceed the specifications set forth in this Section 2.3 to the extent
resulting from the delivery by KMTP of Inlet Gas in excess of 550 MMcf per day.
     2.4. Termination of KMTP Conditioning and Blending Fees
     From and after the Effective Date, notwithstanding any prior agreement or
agreements between the parties hereto or any of their Affiliates to the
contrary, COPANO and its Affiliates shall not be obligated to bear or pay, and
KMTP and its Affiliates shall not charge COPANO or any of its Affiliates, or
deduct from any payments made to COPANO or any of its Affiliates, any fees to
condition or blend COPANO Gas to meet KMTP’s hydrocarbon dew point
specifications. From and after the Effective Date, notwithstanding any prior
agreement or agreements between KMTP and any of its Affiliates and any third
party to the contrary, no third party shall be obligated to bear or pay, and
KMTP and its Affiliates shall not charge any third party, or deduct from
payments made to any third party, any fees to condition or blend COPANO Gas to
meet KMTP’s hydrocarbon dew point specifications unless COPANO and KMTP agree in
writing that such charges or deductions may be made by KMTP or its Affiliates.
KMTP and COPANO shall amend any existing agreements between them and/or execute
any new agreement(s) necessary to effectuate the agreement set forth in this
Section.
     2.5. Entitlement to Products; Replacement of PTR.
     COPANO shall retain one hundred percent (100%) of the Products obtained by
the processing of KMTP Gas in the Plant, and shall replace one hundred percent
(100%) of the PTR attributable to such processing of the KMTP Gas.
     2.6. Copano Contract Gas
     Copano may only enter into agreements for the processing or conditioning of
Copano Contract Gas after obtaining the written consent of KMTP thereto.
ARTICLE 3. — ALLOCATION OF INLET GAS
     3.1. KMTP Information
     KMTP shall provide COPANO with the volume, average Btu per Mcf, average
GPM, and any other information necessary for the processing allocation of the
KMTP Gas and the Copano Gas by the fifth Business Day of each Month following
the Month such KMTP Gas and/or Copano Gas is delivered to the Plant (the
“Production Month”). Such information shall be provided separately for (i) PCL
Gas, (ii) Inlet Gas; (iii) Copano Contract Gas; and (iv) Copano Pipeline Gas.

6



--------------------------------------------------------------------------------



 



     3.2. KMTP Gas Calculations.
KMTP shall calculate and report to COPANO by the fifth Business Day of each
Month following the Production Month the Mcf, MMBtu, Btu factor, and average GPM
by component of the KMTP Gas as follows:
KMTP Gas Btu factor =Heating Value of KMTP Gas (expressed in MMBtu)/Volume of
KMTP Gas (expressed in Mcf)
KMTP Gas MMBtu =Heating Value of Inlet Gas (expressed in MMBtu) minus the
Heating Value of Copano Gas (expressed in MMBtu)
KMTP Gas Mcf =Volume of Inlet Gas (expressed in Mcf) minus the Volume of Copano
Gas (expressed in Mcf)
KMTP Gas GPM by component = (Inlet Gas theoretical gallons by component minus
the Copano Gas theoretical gallons by component)/Volume of KMTP Gas
Mcf(expressed in Mcf)
Sum of each Copano Gas theoretical gallons by component = the sum of each Copano
Gas GPM by component times the applicable Copano Gas Mcf
Inlet Gas theoretical gallons by component = Inlet Gas GPM by component times
the Inlet Gas (expressed in Mcf)
An example of the foregoing procedure for the calculation of Mcf, MMBtu, Btu
factor, and average GPM by component for the KMTP Gas is set forth in Exhibit A
attached hereto.
ARTICLE 4. — DETERMINATION OF THE PROCESSING MARGIN
KMTP and COPANO shall calculate the processing margin for each Production Month
(the “Processing Margin”) in accordance with the formulae set forth in Part 1 of
Exhibit D hereto and the provisions of this Article 4. Part 2 of Exhibit D
hereto is an example of the Processing Margin calculation for a Production Month
in which: (i) GPM values are assumed to be those set forth in cells C13 through
C19, (ii) the Ship Channel Index is assumed to be $** per MMBtu (cell H7),
(iii) Product prices less deductions referred to in the last sentence of this
Article 4 are assumed to be those set forth in cells L13 through L19; and
(iv) the Heating Value of KMTP Gas is assumed to be ** MMBtu/Mcf (cell D23). In
calculating the Processing Margin, the parties shall use the following inputs:
(i) the actual GPM values for the Production Month for each Product attributable
to the KMTP Gas (as reported the following month by KMTP pursuant to Article 3),
(ii) the actual KMTP Gas Btu factor for the full Production Month (as reported
the following month by KMTP pursuant to Article 3), (iii) the Ship Channel Index
(cell H7) for the Production Month, and (iv) the actual prices received by
Copano

7



--------------------------------------------------------------------------------



 



for the Production Month for each Product, less any third party transportation
and fractionation fees, other third party costs or deductions, and less ** per
gallon.
ARTICLE 5. — PAYMENTS
5.1. Payments by Copano
For any Production Month for which the Processing Margin is greater than ** per
gallon, Copano shall pay KMTP an amount calculated as follows:
KMTP Gas Mcf X (Processing Margin – $** per Gallon) X Recovered GPM of KMTP Gas
X **%
The “Recovered GPM of KMTP Gas” as used in this Section 5.1 and in Section 5.2
shall be determined as set forth in cell E21 of Exhibit D part 2.
5.2. Payments by KMTP
For any Production Month for which the Processing Margin is less than ** per
gallon, KMTP shall pay COPANO the lesser of the following amounts:
(A) KMTP Gas Mcf X ($** per Gallon — Processing Margin) X Recovered GPM of KMTP
Gas;
or
(B) $** per Mcf X KMTP Gas Mcf.
5.3. Processing Payment — PCL Gas
The parties acknowledge that it may be necessary to structure alternate
processing arrangements to attract rich gas supplies to the KMTP Line and the
Plant. A Process Confirmation Letter (“PCL”) in substantially the form of
Exhibit B hereto shall set forth the terms for processing such Gas, referred to
herein as PCL Gas, as mutually agreed upon by COPANO and KMTP. The PCL shall set
forth the procedure for determining the Products and PTR attributable to the PCL
Gas. In the absence of entry by the parties into a PCL, the terms contained in
the body of this contract shall control in regard to all processing carried out
pursuant hereto.
5.4 For purposes of the calculations contained in this Article 5, “KMTP Gas”
shall be deemed to include only that KMTP Gas actually processed at the Plant.

8



--------------------------------------------------------------------------------



 



ARTICLE 6. — PRESSURES
     6.1. Delivery Pressure
     Inlet Gas shall be delivered to COPANO at the Delivery Point at the
pressure that exists in the KMTP Line. Although the pressure in the KMTP Line
may vary, KMTP will make reasonable efforts to effect deliveries of Gas at the
Delivery Point at a pressure of not less than 750 psig and not more than 1000
psig. COPANO will accept Gas at the Delivery Point at the KMTP Line pressures;
provided, however, that if KMTP effects deliveries that are outside of the range
of pressures listed above, then COPANO may refuse to accept such deliveries of
KMTP Gas for processing, bypassing all or a part of said Gas as COPANO deems
necessary for safe and efficient operation of the Plant.
     6.2. Pressure Drop
     COPANO shall deliver and KMTP shall receive Residue Gas at the Residue Gas
Redelivery Point or the Alternate Redelivery Point at a pressure that is not
more than 50 psig less than the pressure at which KMTP Gas was delivered at the
Delivery Point, unless KMTP will accept a lesser pressure at the Residue Gas
Redelivery Point or the Alternate Redelivery Point.
ARTICLE 7. — CONTENT TESTS
     7.1. Sampling
     The inlet and outlet gas metering and sampling facilities at or near the
Delivery Point and the Residue Gas Redelivery Point shall be owned and operated
by KMTP. Such facilities shall be equipped with chromatographs to provide a
continuous chromatographic analysis of KMTP Gas and Residue Gas returned to KMTP
on a daily basis. KMTP shall be responsible for determining the contents of the
Copano Gas by taking samples and analyzing with a chromatograph or by use of a
continuous chromatographic analysis.
     7.2. Notices of Tests
     KMTP shall give COPANO sufficient notice in advance of each test of the gas
chromatographs in order to permit COPANO to have a representative present to
witness such tests, and KMTP shall furnish COPANO in writing the results of each
such test of the gas chromatographs.
     7.3. Btu Content
     Heating value determination shall be done according to methods prescribed
in Article 11. Daily MMBtu shall be calculated and accumulated using continuous
data from a chromatograph when available. The average monthly Btu per cubic foot
shall be calculated by dividing the sum of the daily total MMBtu for the month
by the sum of the daily total Mcf for the month.

9



--------------------------------------------------------------------------------



 



ARTICLE 8. — PRODUCT AND PTR ALLOCATION
     8.1. Procedures for Allocating Products and PTR
     Each month COPANO shall determine the Products and PTR attributable to each
source of Inlet Gas. The procedure for determining the Products and PTR
attributable to KMTP Gas is set forth in Exhibit ‘C’ attached hereto. COPANO may
change the procedure described in Exhibit C hereto upon written consent of KMTP,
which consent shall not be unreasonably withheld. The procedure for determining
the Products and PTR for PCL Gas shall be set forth in the applicable PCL.
ARTICLE 9. — RESIDUE GAS REDELIVERY
     9.1. Residue Gas Allocation to KMTP Gas
     The volume of KMTP Gas at the Delivery Point, less the volumes of PTR
allocated pursuant to Section 8.1, shall be the volume of Residue Gas
attributable to KMTP Gas each month.
     9.2. Transfer of Custody and Responsibility for Residue Gas
     COPANO agrees to deliver Residue Gas attributable to KMTP Gas to KMTP or
its designee at the Residue Gas Redelivery Point or the Alternate Redelivery
Point as directed by KMTP from time to time. Custody of and responsibility for
Residue Gas attributable to KMTP shall pass from COPANO to KMTP at such points.
     9.3. Residue Gas Volumes
     COPANO shall use reasonable commercial efforts each day to deliver Residue
Gas attributable to KMTP Gas in the same day as such Gas was delivered to the
Plant. Any imbalances in deliveries of Residue Gas shall be cashed out each
month in the same manner specified for PTR Make-Up Gas in Section 10.2 below.
ARTICLE 10. — MAKE-UP OF PTR
     10.1. Obligation
     COPANO agrees to deliver or cause to be delivered to KMTP, or its designee,
a volume of Gas with an MMBtu content equal to one hundred percent (100%) of the
difference between the number of MMBtu contained in KMTP Gas and the number of
MMBtu contained in Residue Gas attributable to KMTP Gas. Gas so delivered is
herein called “PTR Make-up Gas”. COPANO also agrees to deliver or cause to be
delivered to KMTP, or its designee, COPANO’s share of the PTR Make-up Gas
attributable to the PCL Gas in accordance with the terms of the particular PCL.
     10.2. PTR Make-up Gas Balancing
     COPANO shall use reasonable commercial efforts each month to deliver PTR
Make-up Gas due KMTP in the same month as such Gas was delivered to the Plant.
The number of MMBtu delivered

10



--------------------------------------------------------------------------------



 



by COPANO as PTR Make-up Gas may not equal the amount due from time to time, and
COPANO shall maintain an account of the over- and under-deliveries of PTR
Make-up Gas. Any imbalance in deliveries of PTR Make-up Gas shall be cashed out
each month in accordance with the following:
(a) Over-delivery of PTR Make-up Gas shall be sold to KMTP at a price equal to
** of the Ship Channel Index for: (i) the month in which the Gas was processed
which gave rise to the PTR Make-up Gas obligation, and (ii) the following month.
(b) Under-delivery of PTR Make-up Gas shall be purchased from KMTP by COPANO at
a price equal to ** of the Ship Channel Index for: (i) the month in which the
Gas was processed which gave rise to the PTR Make-up Gas obligation, and
(ii) the following month.
     10.3. Notice of Volumes
     On or before the third work day preceding the end of each month, KMTP will
provide COPANO with KMTP’s reasonable estimate of Gas volume anticipated to be
delivered to the Plant from the KMTP Line during the next succeeding month, and
shall make reasonable efforts to give COPANO advance notice of expected material
changes in this volume. Following each month, COPANO will provide KMTP by the
eighth (8th) workday with a complete listing of PTR Make-up Gas and Residue Gas
deliveries.
ARTICLE 11. — MEASUREMENT
     11.1. Assumed Atmospheric Pressure
     The average atmospheric pressure shall be assumed to be fourteen and seven
tenths pounds per square inch (14.7 psi), irrespective of actual elevation or
location of the delivery point(s) above sea level or variations in such
atmospheric pressure from time to time, unless specified otherwise.
     11.2. Unit of Volume
     The unit of volume for measurement of Gas for all purposes shall be one
(1) cubic foot of Gas at a base temperature of sixty degrees Fahrenheit (60º F.)
and at a base pressure of fourteen and seventy-three hundredths pounds per
square inch absolute (14.73 psia). Where measurement is by orifice meter, all
fundamental constants, observations, records and procedures involved in the
determination and/or verification of the quantity and other characteristics of
Gas delivered hereunder shall be made according to the latest revision of
ANSI/API 2530-92 Chapter 14.3, Part 1-4 (AGA Report No. 3), with any revisions,
amendments or supplements as may be mutually acceptable to KMTP and COPANO,
unless otherwise specified herein. Measurement by turbine meter, unless
specified otherwise, shall be in accordance with A.G.A. Report No. 7, with any
revisions, amendments or supplements as maybe mutually

11



--------------------------------------------------------------------------------



 



agreeable to the parties hereto. When positive displacement or turbine meters
are used for the measurement of Gas, the flowing temperature of the Gas shall be
assumed to be sixty degrees Fahrenheit (6O° F.) and no correction shall be made
for any variation therefrom; provided, however, KMTP shall have the option of
installing or causing to be installed a recording thermometer, should chart
measurement be used, and if KMTP exercises such option and installs or causes to
be installed such thermometer, correction shall be made for each degree
variation in the average flowing temperature for each meter recording. Where
measurement is by other than orifice, turbine or positive meter, standards
commonly acceptable in the natural gas industry shall be used in the
determination of all factors involved in the computation of Gas volumes.
     11.3. Adjustment for Supercompressibility
     Adjustment to measured Gas volumes for the effects of supercompressibility
shall be made according to accepted AGA standards. Measuring party shall obtain
representative relative density, gas composition, carbon dioxide and nitrogen
mole fraction values, from the Gas samples obtained for the Gas delivered or
received as may be required to compute such adjustments according to standard
testing procedures. Equations for the calculation of supercompressibility will
be taken from the latest revision of AGA Report No. 8, Compressibility for
Natural Gas and Other Hydrocarbon Gases. Each month, the supercompressibility
will be calculated using the latest gas analysis and the monthly average of the
flowing temperature and pressure.
     11.4. Determination of Heating Value.
     At the mutual agreement of KMTP and COPANO, the heating value of the Gas
may be determined by recording calorimeter or by the use of a chromatograph, a
continuous gas sampler or by taking spot Gas samples. The arithmetical average
of the hourly heating value recorded by a recording instrument during periods of
flow each day shall be considered as the heating value of the Gas delivered
hereunder during such day. If spot or continuous samples are taken, the samples
shall be analyzed on the measuring party’s calorimeter or chromatograph. The
result of a sample shall be applied to Gas deliveries on the first day of the
month the sample is removed and for all succeeding months until a new sample is
taken. All heating value determinations made with a chromatograph shall use
physical gas constants for gas compounds as outlined in the latest revision of
GPA 2172 or revisions to related reports to which the parties may mutually
agree. Heating value shall be determined to the nearest whole Btu.
     11.5. Determination of Flowing Temperature
     The temperature of the Gas flowing through the meter or meters shall be
determined by the continuous use of a recording thermometer installed so that it
will properly record the

12



--------------------------------------------------------------------------------



 



temperature of the Gas flowing through the meter or meters should chart
measurement be used. The average of the temperature recorded each day shall be
used in computing the volumes of Gas for that day. Temperature shall be
determined to the nearest whole degree in Fahrenheit.
     11.6. Determination of Specific Gravity
     The specific gravity of the Gas flowing through the meter or meters may be
determined by the use of a recording gravitometer or chromatograph so that it
will properly record the specific gravity of the Gas flowing through the meter
or meters. The average of specific gravity recorded each day shall be used in
computing the volume of Gas for that day. At the mutual agreement of KMTP and
COPANO, the specific gravity of the Gas flowing through the meter or meters may
be determined by means of a portable gravitometer or chromatograph, by taking
Gas samples or by the use of a continuous gas sampler in lieu of a recording
gravitometer. In the event Gas samples are taken or a continuous gas sampler is
installed, the samples shall be run on the measuring party’s gravitometer or
chromatograph at another location. If spot or continuous samples are taken, to
determine specific gravity of the Gas, the result of such sample shall be
applied to Gas deliveries on the first day of the month the sample is removed
and for all succeeding months until a new sample is taken. All specific gravity
determinations made with a chromatograph shall use physical constants for gas
compounds as outlined in the latest revision of GPA 2172 or revisions to related
Reports to which the parties may mutually agree. Specific gravity shall be
determined to the nearest one thousandth (0.001).
ARTICLE 12. — MEASURING EQUIPMENT AND TESTING
     12.1. Equipment
     At or near each point at which either KMTP Gas or COPANO Gas is measured,
KMTP, or its designee, shall, at its expense, operate and maintain in accurate
working order, the meters, instruments and equipment of standard type necessary
to measure the Gas to be delivered hereunder. KMTP shall likewise furnish,
install, operate and maintain, or cause the same to be done, such instruments
and equipment as may be necessary at points other than such point(s) of delivery
and other than any Alternate Redelivery Point to obtain the information to
measure the Gas to be delivered hereunder. The metering and other equipment
installed, together with any buildings erected for such equipment, shall be and
remain the property of KMTP.
     As specified by KMTP, all measuring stations provided hereunder shall be
equipped with orifice meter runs, orifice meter gauges, recording gauges or
other types of meter or meters of standard make and design commonly accepted in
the natural gas industry in order to accurately measure the Gas delivered

13



--------------------------------------------------------------------------------



 



hereunder. At KMTP’s and COPANO’S mutual agreement, a computer, transducers and
other associated sensing devices may be installed to accurately measure the Gas
delivered hereunder in accordance with A.G.A. Report Nos. 3,5,6 and 7, as
appropriate, in lieu of mechanical devices with charts. If a computer and
associated devices are installed, the values for gross heating value and
specific gravity may be entered either manually (but not more frequently than
once per month) or as real time data if such data is available. Values for
carbon dioxide and nitrogen used in supercompressibility correction
determinations shall be entered as real time data if such data is available or
shall be entered manually at intervals mutually agreed upon, but at least once
every six (6) months.
     12.2. Calibration and Tests of Meters
     The measuring party shall calibrate chromatographs, if used, at least once
each month against a standard gas sample. All other measuring equipment shall be
calibrated and adjusted as necessary by the measuring party or as frequently as
deemed necessary by KMTP but not less frequently than once each month. COPANO
may, at its option, be present for such calibration and adjustment. KMTP shall
give COPANO notice of the time of all tests sufficiently in advance of
conducting same so that both parties may conveniently have their representatives
present. Following any test, any measuring equipment found to be inaccurate to
any degree shall be adjusted immediately to measure accurately. Each party shall
have the right, at any time, to challenge the accuracy of any measuring
equipment used hereunder and may request additional tests. If, upon testing, the
challenged equipment is found to be in error, then it shall be repaired and
calibrated. The cost of any such special testing, repair and calibration shall
be borne by the party requiring the special test if the percentage of inaccuracy
is found to be two percent (2%) or less (one percent [1%] if electronic flow
measurement equipment is utilized). Otherwise, the cost shall be borne by the
party operating the challenged measuring equipment.
     12.3. Access to Meters and Records
     The other party shall have access at all reasonable times to the measuring
equipment and all other instruments used by the measuring party in determining
the measurement and quality of the Gas delivered hereunder, but the reading,
calibrating, and adjusting thereof shall be done only by employees, agents or
representatives of the measuring party. The measuring party shall keep on file
copies of original records for a period of three (3) years for mutual use of
KMTP and COPANO. Upon request, the measuring party shall submit to the other
party copies of original records from such equipment, subject to return by the
party within sixty (60) days after receipt thereof.

14



--------------------------------------------------------------------------------



 



     12.4. Correction of Metering Errors
     If, upon any test, the measuring equipment, in the aggregate for any
measurement facility, is found to be inaccurate by more than two percent (2%)
(one percent [1%] if electronic flow measurement equipment is utilized),
registration thereof and any payments based upon such registration shall be
corrected at the rate of such inaccuracy for any period of inaccuracy which is
definitely known or agreed upon; provided, however, if such period is not
definitely known or agreed upon, then such registration and payment shall be
corrected for a period extending back one-half (1/2) of the time elapsed since
the last day of calibration.
     12.5. Failure of Meters
     If, for any reason, the measuring equipment is out of service or out of
repair so that the quantity of Gas delivered hereunder through such measuring
equipment cannot be ascertained or computed from the readings thereof, the
quantity of Gas so delivered during the period such equipment is out of service
or out of repair shall be estimated and agreed upon by KMTP and COPANO upon the
basis of the best available data, using the first of the following methods which
is feasible:
(a) By using the registration of any duplicate measuring equipment installed by
the measuring party, if installed and registering correctly;
(b) By using the registration of any check measuring equipment of the other
party, if installed and registered accurately;
(c) By correcting the error if the percentage of error is ascertainable by
calibration, test or mathematical calculation;
(d) By estimating the quantity of deliveries by using the volumes delivered
under similar conditions during preceding periods when the measuring equipment
was registering accurately.
     12.6. Check Measuring Equipment.
     COPANO may install, maintain and operate at its own expense, at or near the
Delivery Point hereof, such check measuring equipment as desired; provided,
however, that such equipment shall be installed so as not to interfere with the
operation of any other measuring equipment. KMTP shall have access to such check
measuring equipment at all reasonable times, but the reading, calibration and
adjusting thereof and the changing of charts shall be done only by COPANO.
     12.7. New Measurement Techniques
     If, at any time during the term hereof, a new method or technique is
developed with respect to gas measurement or

15



--------------------------------------------------------------------------------



 



liquids measurement or to the determination of the factors used in such
measurements, such new method or technique may be substituted for the method set
forth in this Article 12 when the party employing such new method or technique
receives consent from the other party.
     12.8. Liquid Measurement
     COPANO shall measure Products and condensate by utilizing meters operated
and maintained in accordance with recognized industry standards. Measurement
procedures and calculations will be in accordance with the API Manual of
Petroleum Measurement. Meter tests and calibration will be conducted as
determined by COPANO, but at least once each month. Procedures used in testing
and calibration will be in accordance with the aforementioned API Manual of
Petroleum Measurement to ensure measurement accuracy to within one—half of one
percent. Consecutive meter factors differing by more than 50/10,000 will result
in an adjustment to recorded volumes. KMTP shall have access to the measuring
equipment at all reasonable times, but readings, calibrations and adjustments
thereof shall be done by employees or agents of COPANO. COPANO shall notify KMTP
in advance of the performance of tests and calibrations so that KMTP may have
its representative present as a witness.
ARTICLE 13. — QUALITY
     13.1. Gas Quality Specifications
     All KMTP Gas delivered to the Plant, and PTR Make-up Gas and Residue Gas
returned to KMTP hereunder shall meet the following specifications:
(a) The Gas shall be free of water and other objectionable liquids at the
temperature and pressure at which the Gas is delivered and the Gas shall not
contain any hydrocarbons which might condense to free liquids in the pipeline
under normal pipeline conditions and shall in no event contain water vapor in
excess of seven (7) pounds per one million (1,000,000) cubic feet, measured at
fourteen and seventy-three hundredths pounds per square inch absolute (14.73
psia) at a standard temperature of sixty degrees Fahrenheit (60° F.).
(b) The Gas shall not contain more than one-quarter (1/4) grain of hydrogen
sulphide per one hundred (100) cubic feet as determined by quantitative methods
in general use within the natural gas industry and as mutually acceptable to the
parties hereto.
(c) The Gas shall not contain more than two (2) grains of total sulphur per one
hundred (100) cubic feet as determined by quantitative methods in general

16



--------------------------------------------------------------------------------



 



use within the natural gas industry and as mutually acceptable to the parties
hereto.
(d) The Gas shall not contain more than one-quarter (1/4) grain of mercaptan per
one hundred (100) cubic feet as determined by quantitative methods in general
use within the natural gas industry and as mutually acceptable to the parties
hereto.
(e) The Gas shall not contain in excess of:
(1) Three percent (3%) by volume of carbon dioxide (C02)
(2) Ten parts per million (10 ppm) by volume of oxygen (O2);
(3) Three percent (3%) by volume of nitrogen (N2),
(f) The Gas shall contain no carbon monoxide, halogens or unsaturated
hydrocarbons and not more than four hundred parts per million (400 ppm) of
hydrogen.
(g) The Gas shall have a temperature of not more than one hundred and twenty
degrees Fahrenheit (120º F) nor less than forty degrees Fahrenheit (40º F).
(h) The Gas shall contain a daily average heating content of not less than nine
hundred fifty (950) Btu per cubic foot and not more than one thousand one
hundred seventy—five (1,175) Btu per cubic at 14.73 psia, dry.
(i) The Gas shall be commercially free from dust, gum, gum forming constituents
or other objectionable liquid or solid matter that might become separated from
the Gas in the course of transmission through pipelines.
     13.2. Testing
     Tests to determine the quality of Gas shall be conducted by either party at
its sole expense and shall be made as often as mutually agreed upon and as
reasonably required by approved standard methods in general use by the gas
industry. The testing party shall promptly furnish the other party with copies
of all test results. The testing party shall give the other party reasonable
notice of all such tests in order that the other party may have its
representatives present if it so desires.

17



--------------------------------------------------------------------------------



 



     13.3. Failure to Meet Quality Specifications
     If any Gas subject hereto fails to meet an applicable quality
specification, the receiving party shall have the right to waive such failure
and to continue to receive such Gas. If the receiving party refuses to receive
such Gas and if the delivering party does not elect to treat the Gas so as to
cause the same to meet such quality specification, then such delivering party
shall stop the delivery of Gas that fails to meet such quality specification.
ARTICLE 14. — ACCOUNTING
     14.1. Statements
     COPANO shall provide KMTP by the twentieth (20th) day of each calendar
month a statement for the previous month setting forth the payments due to KMTP
or to COPANO pursuant to Article 5 and any amounts owed to or by KMTP for
Residue Gas pursuant to Section 9.3 and for PTR Make—up Gas pursuant to
Section 10.2.
     14.2. Payments
     The party that is owed the greater amount as reflected in a statement
referred to in Section 14.1 (the “Creditor Party”) shall net its obligation
against the obligation of the other party (the “Debtor Party”). Specifically,
the Debtor Party shall make payment of the difference between amounts owed by
the Creditor Party hereunder and amounts owed by the Debtor Party hereunder.
Payment of such difference shall be made not later than the twenty-fifth (25th)
day of the month following the month of delivery (the “Payment Date”). If the
amounts owed by each party to the other are equal, neither party shall make
payment. If the Payment Date falls on a Saturday, or a bank holiday other than
Monday, payment shall be made on the preceding banking day. If the Payment Date
falls on a Sunday or a Monday bank holiday, payment shall be made on the
succeeding banking day.
     14.3. Auditing
     Each party shall have the right at reasonable hours to examine the books,
records, and charts of the other party to the extent necessary to verify the
accuracy of any statement, payment, calculation, or determination made pursuant
to the provisions of this Contract. If any such examination shall reveal, or if
either party shall discover, any error or inaccuracy in its own or the other
party’s statement, payment, calculation, or determination, then proper
adjustment and correction thereof shall be made as promptly as practicable
thereafter, provided that all statements, payments, calculations and
determinations shall be final unless questioned within three (3) years of the
date thereof.
     14.4. Failure to Pay
     If either party fails to pay any amount payable to the other hereunder when
due, interest thereon shall accrue and be

18



--------------------------------------------------------------------------------



 



payable from the date on which payment was due until the date payment is made.
The rate of such interest shall be the prime rate of interest quoted by Fleet
National Bank; provided, that the interest rate provided herein shall never
exceed the highest rate of interest permitted by applicable law. If any such
failure to pay continues for thirty (30) days after protest in writing, the
aggrieved party may suspend deliveries or acceptance of deliveries of Gas
hereunder and, in addition, may terminate this Contract upon written notice to
the non—paying party as applicable. The exercise of any such right by either
party shall be in addition to any and all other remedies available to such
party.
ARTICLE 15. — FORCE MAJEURE
     15.1. Definition.
     If either party is rendered unable, wholly or in part, by force majeure to
carry out its obligations (except financial obligations) under this Contract, it
is agreed that, on such party’s giving notice and reasonably full particulars of
such force majeure in writing or by telegraph to the other party within a
reasonable time after the occurrence of the cause relied on, then the
obligations of the party giving such notice, so far as they are affected by
force majeure, shall be suspended during the continuance of any inability so
caused, but for no longer period, and such cause shall so far as possible be
remedied with all reasonable dispatch. The term “force majeure,” as employed
herein, means acts of God, strikes, lockouts or other industrial disturbances,
acts of the public enemy, wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, storms, hurricanes, floods, high
water, washouts, arrests and restraints of government and people, civil
disturbances, explosions, breakage or accident to machinery or lines of pipe,
freezing of wells or lines of pipe, partial or entire failure of wells, and any
other causes, whether of the kind herein enumerated or otherwise, not reasonably
within the control of the party claiming suspension; such term shall likewise
include (a) in those instances where either party hereto is required to obtain
servitudes, rights—of-way grants, permits or licenses to enable such party to
perform hereunder, the inability of such party to acquire, or the delays on the
part of such party in acquiring, at reasonable cost and after the exercise of
reasonable diligence, such servitudes, rights-of—way grants, permits or
licenses, and (b) in those instances where either party hereto is required to
furnish materials and supplies for the purpose of constructing or maintaining
facilities or is required to secure permits or

19



--------------------------------------------------------------------------------



 



permissions from any governmental agency to enable such party to perform
hereunder, the inability of such party to acquire, or the delays on the part of
such party in acquiring, at reasonable costs and after the exercise of
reasonable diligence, such materials and supplies, permits and permissions.
     15.2. Strikes and Lockouts
     It is understood and agreed that the settlement of strikes or lockouts
shall be entirely within the discretion of the party having the difficulty, and
that the above requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes or lockouts by
acceding to the demands of an opposing party when such course is inadvisable in
the discretion of the party having the difficulty.
     15.3. Plant Loss
     In the event of loss of or damage to all or a substantial part of the Plant
or the KMTP Line for any cause, COPANO and KMTP shall have no obligation to
repair, rebuild, or replace same unless each party determines, in its sole
discretion, to do so, and the above requirement that any force majeure shall be
remedied with all reasonable dispatch shall not apply in such event.
ARTICLE 16. — TAXES
     16.1. Taxes
     As between the parties hereto, KMTP shall be responsible for all taxes and
assessments levied on facilities owned by KMTP and activities prior to the
delivery of COPANO Gas and KMTP Gas at the Delivery Point and after the
redelivery at the Residue Gas Redelivery Point or Alternate Redelivery Point.
COPANO shall be responsible for all taxes and assessments levied on facilities
owned by COPANO and activities from the time Copano Gas and/or KMTP Gas is so
delivered to Copano until the redelivery of Gas to KMTP at the Residue Gas
Redelivery Point or the Alternate Delivery Point.
ARTICLE 17. — LIABILITY; TITLE AND WARRANTIES
     17.1. Transfer of Custody of and Responsibility For Gas
     As between KMTP and COPANO, KMTP shall be in control and possession of the
Gas until such Gas has been delivered to COPANO at the Delivery Point and after
it has been redelivered to KMTP at the Residue Gas Redelivery Point or Alternate
Redelivery Point. As between COPANO and KMTP, COPANO shall be in control and
possession of the Gas after it has been delivered to COPANO at the Delivery
Point and until it is redelivered to KMTP at the Residue Gas Redelivery Point or
Alternate Redelivery Point. Nothing in this Section 17.1 shall affect title to
the Gas, which will remain with the owner thereof.

20



--------------------------------------------------------------------------------



 



     17.2. Title to Products
     Title to Products attributable to KMTP Gas shall be transferred to COPANO
at the Delivery Point.
     17.3. Title to PTR
     Title to PTR Make-up Gas shall be transferred to KMTP at the point at which
said PTR Make-Up Gas is delivered to KMTP.
     17.4. Liability
     Neither Party shall be liable to the other for punitive or exemplary
damages under this Agreement.
     17.5. Warranties
     KMTP hereby warrants that it has the right to have processed all KMTP Gas
delivered from the KMTP Line and agrees, if notified by COPANO, to indemnify
COPANO against all suits, actions, debts, accounts, damages, costs (including
attorneys’ fees), losses and expenses arising from or out of any adverse legal
claims of any and all persons with respect to such processing rights. COPANO
hereby warrants that it has the right to process COPANO Gas and warrants title
to PTR Make—up Gas and agrees, if notified by KMTP, to indemnify KMTP against
all suits, actions, debts, accounts, damages, costs (including attorneys’ fees),
losses and expenses arising from or out of any adverse legal claims of any and
all persons with respect to such right to process and/or title.
ARTICLE 18. — SUCCESSORS AND ASSIGNS
     18.1. Binding of Terms
     All the terms and conditions of this Contract shall extend to and be
binding upon the respective successors and assigns of the parties hereto.
     18.2. Conditions
     No assignment of an interest in this Contract shall be made by either party
without the prior written consent of the other party; which consent shall not be
unreasonably withheld, provided, that prior written consent shall not be
required: (i) for an assignment to an Affiliate of a party in connection with a
corporate consolidation, amalgamation, merger or reorganization or (ii) for an
assignment by either party to a purchaser in connection with a sale of the KMTP
Line by KMTP or the Plant by COPANO.
     18.3. Pledged Rights
     Notwithstanding any provision hereof to the contrary, any party hereto
shall have the right to pledge, mortgage or grant a security interest in its
rights hereunder to secure the indebtedness of such party and the consent of the
other party

21



--------------------------------------------------------------------------------



 



shall not be required in connection with the foreclosure of any liens, security
interests created by any such pledge, mortgage or security agreement.
ARTICLE 19. — NOTICES
     19.1. Addresses
     All notices to be given hereunder shall be in writing and shall be
delivered personally or by prepaid mail, overnight delivery service,
telefacsimile, or telegram to the respective parties at the addresses stated
below or to such other addresses as they shall respectively designate hereafter
in writing from time to time:
To KMTP:
Address for Notices:
KINDER MORGAN TEXAS PIPELINE, L.P.
One Allen Center
500 Dallas Street, Suite 1000
Houston, Texas 77002
ATTN:   Accounting Dept. (For Accounting Matters)
Telephone:       (713)369-9000
Facsimile:          (713)369-9385
KINDER MORGAN TEXAS PIPELINE, L.P.
One Allen Center
500 Dallas Street, Suite 1000
Houston, Texas 77002
ATTN:   Vice President, Gas Supply & Processing (For all other matters)
Telephone:      (713)369-8860
Facsimile:         (713)369-9395

Address for Payments:
KINDER MORGAN TEXAS PIPELINE, L.P.
The Chase Manhattan Bank, New York
ABA No.     **
Acct. No.     **

22



--------------------------------------------------------------------------------



 



To COPANO:
Address for Notices:
Copano Processing, L.P.
ATTN:       Contract Services (For Contract Matters)
2727 Allen Parkway, Suite 1200
Houston, Texas 77019-2154
Telephone:        713-621-9547
Facsimile:         713-621-9553
Copano Processing, L.P.
ATTN:       Plant Accounting (For Accounting Matters)
2727 Allen Parkway, Suite 1200
Houston, Texas 77019-2154
Telephone:        713-621-9547
Facsimile:         713-621-9545
Copano Processing, L.P.
ATTN:      Vice President Gas Processing (For all other matters)
2727 Allen Parkway, Suite 1200
Houston, Texas 77019-2154
Telephone:        713-621-9547
Facsimile:         713-621-9545
Address for Payments:
Copano Processing, L.P.
Comerica Bank — Texas
ABA No.       **
Acct No.       **
ARTICLE 20. — TERM
     20.1. Term
     This Contract shall be effective as of the Effective Date and shall
continue in full force and effect for a primary term ending on January 31, 2011,
and year to year thereafter, unless canceled by either party giving advance
written notice to the other at least 180 days before the date of termination of
the primary term or any subsequent anniversary date thereof.
ARTICLE 21. — MISCELLANEOUS
     21.1. Upstream Processing
     KMTP shall not process or arrange for processing of any of the Gas in the
KMTP Line upstream of the Plant or prior to delivery of such Gas into the KMTP
Line with a third party

23



--------------------------------------------------------------------------------



 



processor except that KMTP shall have the sole option to process or arrange for
processing of any Gas upstream of the Plant from any pipeline or plant that KMTP
or any Affiliate of KMTP acquires after the date of this Agreement if such Gas
was subject to a processing agreement on the effective date of the acquisition
of such pipeline or plant by KMTP or its Affiliate. Arrangements for processing
by a third party seller or transporter of Gas delivered into the KMTP Line shall
not, for purposes hereof, be deemed arrangements by KMTP.
     21.2. Indemnity
     KMTP and COPANO each hereby releases, relinquishes and discharges and, at
the sole cost and expense of each, shall indemnify, protect, save harmless and
defend the other of and from any and all claims, demands, causes of actions,
damages, liabilities and costs, (including reasonable attorneys’ fees,) of any
and every nature whatsoever arising out of the performance of this Contract
which are asserted against the indemnitee by any person, whether they be third
persons or employees of either of the parties hereto, for personal injury,
death, or loss of or damage to property where such personal injury, death, or
loss of or damage to property is due to the sole negligence or sole willful
misconduct of the indemnitor, its employees, agents, contractors or
subcontractors. Where personal injury, death, or loss of or damage to property
is the result of joint negligence or willful misconduct of KMTP and COPANO,
their employees, agents, contractors or subcontractors, the indemnitor’s duty of
indemnification shall be in the same proportion that the indemnitor’s negligent
acts or omissions contributed thereto. If KMTP or COPANO is held strictly liable
under law, the indemnitor’s duty of indemnification shall be in the same
proportion that the indemnitor’s negligent acts or omissions contributed to the
personal injury, death, or losses of or damage to property for which the
indemnitee is held strictly liable.
     21.3. Waiver
     No waiver by KMTP or COPANO of any default of the other party under this
Contract shall operate as a waiver of any subsequent default, whether of a like
or a different character.
     21.4. Performance
     Any provision herein that requires action by either party where a
performance date is not specified shall require performance of such action
within a reasonable time.
     21.5. Drafting
     As between the parties hereto, it shall be conclusively presumed that each
and every provision of this Contract was drafted jointly by KMTP and COPANO.

24



--------------------------------------------------------------------------------



 



     21.6. Headings
     The Table of Contents and headings contained in this Contract are used
solely for convenience and do not constitute a part of the agreement between the
parties hereto, and they should not be used to aid in any manner in construing
this Contract.
     21.7. Third Party Beneficiaries
     It is the specific intention of the parties hereto that the provisions of
this Contract shall not impart rights enforceable by any person, firm, or
organization not a party or not a successor or assignee of a party to this
Contract and, therefore, that there be no third party beneficiary to this
agreement.
     21.8. Prior Contract
     This Agreement supersedes and replaces the 2004 Gas Processing Agreement as
of the Effective Date. This Agreement shall not alter or affect any rights or
obligations of the parties under the 2004 Gas Processing Agreement that accrued
prior to the Effective Date.
     21.10 Replacement Indices.
     Should any index utilized by the parties be unavailable or cease to be
published, the parties shall promptly meet and in good faith determine an
alternative index or payment methodology that will place each in a comparable
economic position to that they would have been in had the original index have
been available and utilized. Should the parties be unable to so reach agreement,
either may submit the matter for arbitration pursuant to the expedited rules of
the American Arbitration Association.
     IN WITNESS WHEREOF, this Contract is executed in multiple originals as of
the dates signified below, effective as of the date first above written.
COPANO PROCESSING, L.P.
by Copano Processing (Texas), L.L.C.
its Managing General Partner
By:
                                                                                
Title:   Senior Vice President
Date:                                                             

25



--------------------------------------------------------------------------------



 



KINDER MORGAN TEXAS PIPELINE, L.P.
By Kinder Morgan Tejas Pipeline GP, LLC
its general partner
By:
                                                                                
Title:      VICE PRESIDENT
Date:                                                             

26



--------------------------------------------------------------------------------



 



EXHIBIT B
PROCESSING CONFIRMATION LETTER (PCL)
KMTP METER STATION NO.______
Name of Producer:
Field(s):
County:
Quantity:
Quality:
Effective Date:
Term of Contract:
Renewal:
KMTP share of:
Products:
PTR:
Direct Operating Costs:
Allocation Procedure: To be attached
Other Fees Paid:
Other Provisions:
This Processing Confirmation Letter is accepted by and agreed to by:

                  Kinder Morgan Texas Pipeline, L.P.       COPANO PROCESSING,
L.P.
 
                This ____ day of                                         , 200__
      This ____ day of                                         , 200__
 
               
By:
          By:    
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DETERMINATION OF PLANT PRODUCTS, PTR AND RESIDUE GAS
A.   Determination of Plant Products
     The quantity of Products attributable to the KMTP Gas delivered to COPANO
hereunder shall be determined by multiplying the total quantity of each such
Product contained as a component in the KMTP Gas by the recovery factor for each
Product. The Recovery Factor shall equal a fraction, the numerator of which is
the quantity of each such Plant Product recovered and saved in the Plant, and
the denominator of which is the total quantity of each such Plant Product
contained as a component of Gas from all sources delivered to the Plant for
processing.
B.   Determination of PTR
     The PTR shall be the sum of the Plant fuel and shrinkage as determined
below:

  (i)   The quantity of the KMTP Gas, stated in MMBtu’s, that is consumed as
Plant fuel, flare and vent in the processing of the KMTP Gas during a given
Month shall be determined by multiplying the total quantity of MMBtu’s consumed
as Plant Fuel, flare and vent in Plant operations during such Month by a
fraction, the numerator of which is the total quantity of KMTP Gas in MMBtu and
the denominator of which is the total quantity in MMBtu of Gas from all sources
delivered to the Plant for processing; and     (ii)   Shrinkage shall be
calculated each Month by multiplying the number of gallons of each component
recovered and allocated to the KMTP Gas by the Btu equivalent of each such
component as set forth in the GPA Technical Standards Publication No. 2145-96,
as revised from time to time and as adjusted to sixty degrees Fahrenheit (60°)
and 14.73 psia pressure base; the aggregate Btu’s of all such components shall
constitute the shrinkage hereunder.

 



--------------------------------------------------------------------------------



 



C.   Determination of Residue Gas
The quantity of Residue Gas shall be determined by subtracting the quantity of
PTR in MMBtu attributable to the KMTP Gas from the quantity of KMTP Gas in MMBtu
delivered for processing at the Plant.

2



--------------------------------------------------------------------------------



 



EXHIBIT D PART 1 FORMULAE
Processing Margin Calculation

                                          PRODUCER   KMTP           Ship Channel
Index   **             PLANT   HOUSTON CENTRAL                                  
                                      ACTUAL PROD. PRICES             RECOVERY  
RECOVERED   LIQUID VOLUME   LIQUID PRICE   COMPOSITE PRICE   COMPONENT  
COMPOSITE   LESS DEDUCTIONS COMPONENT       GPM   %   GPM   %   $/GAL   $/GAL  
Btu/GAL   Btu/GAL   $/GAL
Ethane
      **   **   =(C13*D13)/100   =E13/E$21   =L13   =F13*G13   66369   =F13*I13
  **
Propane
      **   **   =(C14*D14)/100   =E14/E$21   =L14   =F14*G14   91599   =F14*I14
  **
I-Butane
      **   **   =(C15*D15)/100   =E15/E$21   =L15   =F15*G15   99652   =F15*I15
  **
n-Butane
      **   **   =(C16*D16)/100   =E16/E$21   =L16   =F16*G16   103724   =F16*I16
  **
I-Pentane
      **   **   =(C17*D17)/100   =E17/E$21   =L17   =F17*G17   109584   =F17*I17
  **
n-Pentane
      **   **   =(C18*D18)/100   =E18/E$21   =L18   =F18*G18   110946   =F18*I18
  **
Hexanes+
      **   **   =(C19*D19)/100   =E19/E$21   =L19   =F19*G19   121000   =F19*I19
  **  
TOTALS
      =SUM(C13:C20)       =SUM(E13:E20)   =SUM(F13:F20)       =SUM(H13:H20)    
  =SUM(J13:J20)      
KMTP GAS (Btu/cf)
          **                              
GAS SALES VALUE($/MMBtu)
          **                              
SHRINKAGE VALUE($/Gal)
         
=(J21/1000000)*D25
                             
FRAC MARGIN($/Gal)
         
=H21-D27
                             
FUEL CONSUMPTION(MMBtu/Gal)
         
** * D23/1000)/E21
                             
FUEL COST($/Gal)
         
=D31*D25
                             
PROCESSING MARGIN($/Gal)
         
=D29-D33
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT D PART 2 EXEMPLAR WITH REPRESENTATIVE VALUES
Processing Margin Calculation

                                          PRODUCER   KMTP           Ship Channel
Index   **             PLANT   HOUSTON CENTRAL                                  
                                      ACTUAL PROD. PRICES             RECOVERY  
RECOVERED   LIQUID VOLUME   LIQUID PRICE   COMPOSITE PRICE   COMPONENT  
COMPOSITE   LESS DEDUCTIONS COMPONENT       GPM   %   GPM   %   $/GAL   $/GAL  
Btu/GAL   Btu/GAL   $/GAL
Ethane
      **   **   **   0.50638   **   0.27344   66,369   33,608   **
Propane
      **   **   **   0.23328   **   0.21462   91,599   21,368   **
I-Butane
      **   **   **   0.06757   **   0.08446   99,652   6,733   **
n-Butane
      **   **   **   0.06201   **   0.07318   103,724   6,432   **
I-Pentane
      **   **   **   0.03236   **   0.04951   109,584   3,546   **
n-Pentane
      **   **   **   0.01656   **   0.02533   110,946   1,837   **
Hexanes+
      **   **   **   0.08184   **   0.12521   121,000   9,903   **  
TOTALS
      **       **   1.00000       0.84576       83,428      
KMTP GAS (Btu/cf)
          **                              
GAS SALES VALUE($/MMBtu)
          **                              
SHRINKAGE VALUE($/Gal)
          **                              
FRAC MARGIN($/Gal)
          **                              
FUEL CONSUMPTION(MMBtu/Gal)
          **                              
FUEL COST($/Gal)
          **                              
PROCESSING MARGIN($/Gal)
          $0.0900                            

 